DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – Figs. 1-10 (inflatable air mattress with protective cover)
Species 2 – Figs. 11-12 and 28-31 (inflatable air mattress with bumpers)
Species 3 – Figs. 13-17 (inflatable air mattress with fixing units)
Species 4 – Figs. 18-25 and 28-31 (inflatable air mattress with fixing units, side pads and pad joining portions)
	The Examiner notes that Figures 26-27 and 32-33 are generic to Species 1-4.

The species are independent or distinct because:
Species 1 – Discloses an inflatable air mattress for the transfer of a patient. The mattress having a rectangular shape with a protective cover portion in the form of a dome shape to protect the patient during transfer. The main mattress includes an air inlet with air supply.
 Species 2 – Discloses an inflatable air mattress with side shock-absorbing/bumpers that line all edges of the rectangular bottom pad and rise vertical upward from the bottom pad. The main mattress includes an air inlet with air supply. The main mattress and side shock-absorbing/bumpers include an air inlet with air supply.
Species 3 -– Discloses an inflatable air mattress with fixing units to support certain body parts to main mattress portion. The mattress has a rectangular shape with a cover, no side bumpers and 
Species 4 - Discloses an inflatable air mattress with fixing units to support certain body parts to main mattress portion along with pad side portions and joining portions that act as a border on the perimeter of the main body. The main mattress includes an air inlet with air supply on the edge side pad portion. The mattress also incorporates on wheels at the bottom surface of the mattress.

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Species 1-4 would require unique classification and text searching within the following areas: A61G 7/1025, A61G 7/1026, A61G 7/1028, A61G 7/1034, A61G 7/1049, A61G 7/05769, A61G 7/1051, A61F 5/32, A61F 5/34, A61G 7/0504, A47C 27/08, A61G 2200/32, A61G 2203/70, A61G 2203/723
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/29/2021